  Case 20-01118        Doc 49     Filed 07/06/21 Entered 07/06/21 09:39:02              Desc Main
                                    Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 20 B 01118
         Patricia D. McKay,                    )       HON. Carol A. Doyle
                                               )       CHAPTER 13
         DEBTOR.                               )

                                      NOTICE OF MOTION

TO:      M O Marshall, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603, via electronic court
         notification;

         Illinois Department of Employment Security, 33 S. State Street, Room 1029, Chicago,
         IL,60603, via certified mail;

         See the attached Service List.

       Please take notice that on July 20, 2021, at 9:30 a.m., I shall appear before the Honorable
Judge Doyle or any judge sitting in her place, and present the motion to extend time for Debtor to file
claim on behalf of Creditor, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the
password is Doyle742. The meeting ID and password can also be found on the judge’s page on
the court’s web site.

         If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.
  Case 20-01118       Doc 49     Filed 07/06/21 Entered 07/06/21 09:39:02              Desc Main
                                   Document     Page 2 of 4



                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that he served a copy of this notice and the attached
motion, on each entity shown on the attached list at the address shown and by the method indicated
on the list on July 6, 2021 via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.

                                                              /s/ Steve Miljus______
                                                              Attorney for Debtor

                                                              The Semrad Law Firm, LLC
                                                              20 S. Clark Street, 28th Floor
                                                              Chicago, IL 60603
                                                              (312) 913-0625
                                                              smiljus@semradlaw.com
  Case 20-01118        Doc 49     Filed 07/06/21 Entered 07/06/21 09:39:02             Desc Main
                                    Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 20 B 01118
         Patricia D. McKay,                    )       HON. Carol A. Doyle
                                               )       CHAPTER 13
         DEBTOR.                               )

    MOTION TO EXTEND TIME TO FILE A CLAIM ON BEHALF OF CREDITOR

       Patricia D. McKay, Debtor, by and through Debtor’s attorneys, The Semrad Law Firm,
LLC, and moves this Honorable Court to extend the time for Debtor to file a general unsecured
claim on behalf of Illinois Department of Employment Security, and in support states as follows:

         1. Debtor filed a petition for relief pursuant to Chapter 13 Title 11 U.S.C on January 15,

            2020.

         2. On March 3, 2020, this Honorable Court entered an Order confirming Debtor’s Chapter

            13 Plan of reorganization.

         3. Debtor has incurred pre-petition debt with Illinois Department of Employment Security

            in the amount of $576.00. Debtor would like to include the debt in the instant case.

         4. Debtor respectfully requests this Honorable Court enter an Order extending the time

            for Debtor to file a general unsecured proof of claim on behalf of Illinois Department

            of Employment Security to August 3, 2021.

         5. The foregoing constitutes sufficient grounds for this Court to enter an Order extending

            the time to file a general unsecured claim on behalf of Illinois Department of

            Employment Security.

         6. Debtor has filed the instant case in good faith and is in a position to proceed.
Case 20-01118     Doc 49     Filed 07/06/21 Entered 07/06/21 09:39:02              Desc Main
                               Document     Page 4 of 4



    The Debtor prays this Honorable Court for the following relief:

    A. To extend the time for Debtor to file a proof of claim on behalf of Illinois Department

       of Employment Security to August 3, 2021;

    B. For any and all other relief this Court deems fair and just.

                                                          Respectfully Submitted,

                                                          /s/ Steve Miljus______
                                                          Attorney for Debtor

                                                          The Semrad Law Firm, LLC
                                                          20 S. Clark Street, 28th Floor
                                                          Chicago, IL 60603
                                                          (312) 913-0625
                                                          smiljus@semradlaw.com
